
	

114 HR 2595 IH: Save Our National Parks Transportation Act
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2595
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Ms. Norton (for herself, Mr. Connolly, Mr. Beyer, Ms. Edwards, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish a nationally significant Federal lands and
			 tribal projects program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Save Our National Parks Transportation Act. 2.Nationally significant Federal lands and tribal projects program (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 206 the following:
				
					207.Nationally significant Federal lands and tribal projects program
 (a)PurposeThe Secretary of Transportation shall establish a nationally significant Federal lands and tribal projects program to provide funding to construct, reconstruct, or rehabilitate nationally significant Federal lands and tribal transportation projects.
						(b)Eligibility
 (1)In generalExcept as specified in paragraph (2), an entity eligible to receive funds under sections 201, 202, 203 and 204 of this title is eligible to receive funds under this section.
 (2)Special ruleA State, county or local government is eligible to receive funds under this section if such government is sponsored by an eligible Federal land management agency or Indian tribe.
 (c)ApplicationTo be eligible to receive funds under this section, an entity shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary may establish.
 (d)Project requirementsAn eligible project under this section shall be a single continuous project— (1)on a Federal lands transportation facility, a Federal lands access transportation facility, or a tribal transportation facility, except that such facility is not required to be included on an inventory as described under section 202 or 203;
 (2)for which completion of activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), has been demonstrated through a record of decision with respect to the project, a finding that the project has no significant impact, or a determination that the project is categorically excluded; and
 (3)having an estimated cost, based on the results of preliminary engineering, equal to or exceeding $25,000,000, with priority consideration given to projects with an estimated cost equal to or exceeding $50,000,000.
 (e)Use of FundsAn applicant receiving funds under this section may only use such funds for construction, reconstruction, and rehabilitation activities, except that activities related to project design are not eligible.
 (f)Selection criteriaIn selecting a project to receive funds under this section the Secretary shall consider the extent to which the project—
 (1)furthers goals of the Department of Transportation, including state of good repair, environmental sustainability, economic competitiveness, quality of life, and safety;
 (2)improves the condition of critical multimodal transportation facilities; (3)needs construction, reconstruction, or rehabilitation;
 (4)is included in or eligible for inclusion in the National Register of Historic Places; (5)enhances environmental ecosystems;
 (6)uses new technologies and innovations that enhance the efficiency of the project; (7)is supported by funds other than those received under this title to construct, maintain, and operate the facility;
 (8)spans 2 or more States; and (9)serves lands owned by multiple Federal agencies or Indian tribes..
			(b)Conforming amendments
 (1)Availability of fundsSection 201(b) of such title is amended— (A)in paragraph (1) by inserting nationally significant Federal lands and tribal projects program, after Federal lands transportation program,;
 (B)in paragraph (4)(A) by inserting nationally significant Federal lands and tribal projects program, after Federal lands transportation program,; and (C)in paragraph (7) by adding at the end the following—
						
 (C)Nationally significant Federal lands and tribal projects programThe Federal share of the cost of a project carried out under the nationally significant Federal lands and tribal projects program may be up to 100 percent..
 (2)PlanningSection 201(c)(3) of such title is amended by inserting nationally significant Federal lands and tribal projects program after Federal lands transportation program, the first time it appears. (3)AnalysisThe analysis for chapter 2 of such title is amended by inserting after the item related to 206 the following:
					
						
							207. Nationally significant Federal lands and tribal projects program..
				3.Authorization of appropriations
 (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Nationally significant Federal lands and tribal projects programFor the Nationally significant Federal lands and tribal projects program under section 207 of title 23, United States Code, $150,000,000 for each of fiscal years 2016 through 2021.
 (2)Federal lands transportation programFor the Federal lands transportation program under section 203 of title 23, United States Code, $520,000,000 for each of fiscal years 2016 through 2021, of which $460,000,000 of the amount made available for each fiscal year shall be the amount for the National Park Service and $30,000,000 of the amount made available for each fiscal year shall be the amount for the United States Fish and Wildlife Service.
 (b)AvailabilityFunds authorized by this section shall be available on October 1 of the fiscal year for which the funds are authorized and subject to any obligation limitation on Federal-aid highways and highway safety construction programs.
			
